10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

VICTORINO DLG. TORRES, Esq.
MATTHEW J. HOLLEY, Esq.
PACIFIC LEGAL TEAM, PC

Suite DNA Bldg., 238 Archbishop

Flores Street, Hagatfia

Guam 96910

Tel. No.: (671) 989-3279

e-mail add: pacificlegalteam@gmail.com

Attorneys for Plaintiff

DISTRICT COURT OF GUAM
TERRITORY OF GUAM

ANGELINE SABLAN, CIVIL ACTION NO. 19-00138
Plaintiff,

v.
COMPLAINT

CORE TECH RESORT, LLC. doing
business as BAYVIEW HOTEL AND
OCEANVIEW HOTEL AND
RESIDENCES,

Defendant.

 

 

 

Plaintiff Angeline Sablan, by and through her attorneys, Victorino DLG. Torres and
Matthew J. Holley, hereby alleges as follows:
JURISDICTION AND JURY DEMAND
1. Plaintiff Angeline Sablan is, at the time of filing of this complaint, a United States citizen
and a resident of the Commonwealth of the Northern Mariana Islands (“CNMI”), while
Defendant Core Tech Resort, LLC. doing business as Bayview Hotel and Oceanview
Hotel and Residences is a corporation with its principal place of business located in the
territory of Guam. Thus, this Court has diversity jurisdiction over this matter pursuant to
28 U.S.C. §1332(a). Defendant is not a citizen of the CNMI and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

Case 1:19-cv-00138 Document1 Filed 09/24/19 Page 1 of4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

10.

11.

The factual and jurisdictional grounds upon which Plaintiff's claims are premised entitle
Plaintiff to a trial by jury. Plaintiff hereby demands a trial by jury.

VENUE
Venue is proper under 28 U.S.C. §1391(b), (c), and (d).
Plaintiff Angeline Sablan (“Plaintiff’ or “Sablan”) is, at the time of filing of this complaint,
a United States citizen and a resident of Saipan, CNMI.
Defendant Core Tech Resort, LLC. doing business as Bayview Hotel & Oceanview Hotel &
Residences (“Oceanview” or “Defendant”) is a corporation organized pursuant to the laws
of the Territory of Guam and whose principle place of business is located in the Territory of
Guam which, at all times relevant to this complaint, transacted business within the Territory
of Guam.

FACTS
On or about July 16, 2018, Plaintiff was an in-house guest of Defendant’s hotel, located
in Tamuning, Guam.
On that day at approximately 4:00 in the morning, Plaintiff was on her way to the
Defendant’s counter to check out when she slipped and fell on a wet and slippery floor at
the Defendant’s lobby area (hereinafter referred to as “Premises”).
The area where Plaintiff slipped and fell was owned, controlled, maintained and/or
operated by the Defendant.
There was no protective carpet where Plaintiff fell.
There were no signs or adequate signs to warn its customers, invitees or guests of the
danger that a slippery floor posed.
Plaintiff suffered serious personal injuries which required hospitalization under the care
of professional medical staff.

-2.-
Case 1:19-cv-00138 Document1 Filed 09/24/19 Page 2 of 4

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

12.

13,

14.

15.

16.

17.

CAUSE OF ACTION
(NEGLIGENCE)

Plaintiff incorporates by reference paragraphs | through 11 above as fully set forth herein.
The Defendant had a duty to Plaintiff as a customer, guest or an invitee, to reasonably
and prudently maintain the Premises and floor in a safe condition.
The Defendant knew or by the exercise of reasonable care should have discovered the
dangerous condition regarding its wet floor, and should have realized that it created an
unreasonable risk of harm to customers, guests or invitees, such as Plaintiff.
The Defendant failed in its duty to exercise reasonable care to maintain the Premises and
floor in a safe condition.
The Defendant failed in its duty to reasonably and prudently maintain the Premises and
conditions that are within its exclusive control where Plaintiff fell.
The Defendant has a duty to reasonably and prudently maintain the Premises and floor in
a safe condition. Defendant failed in that duty to maintain the floor in a safe condition as
follows:

a. Failed to properly ensure that the floor had no water on it and was safe to walk

upon;

b. Failed to provide proper protective carpeting;

c. Failed to provide proper floor tile;

d. Failed to provide anti-skid product;

e. Failed to ensure a safe environment; and

f. Failed to properly provide adequate warning signs to warn individuals of the

dangerous condition.

-3,-
Case 1:19-cv-00138 Document1 Filed 09/24/19 Page 3 of 4

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18.

19.

As a direct and proximate result of the Defendant’s failure in its duty to Plaintiff, she
slipped and violently fell to the floor where she suffered personal injuries.
As a direct and proximate cause of Defendant’s failure, Plaintiff has sustained economic
and non-economic damages, serious personal injuries resulting in hospitalization, medical
expenses, future medical expenses, severe pain and suffering and emotional and mental
distress, and has suffered diminished quality of life.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests a jury trial and judgment as follows:

. Against Defendant for compensatory damages, economic and non-economic damages,

for medical care and expenses, and bodily injury in the amount to be proven at trial and in

excess of $75,000.00;

. Against Defendant for future economic and non-economic damages, such as pain and

suffering and necessary and reasonable medical expenses, in the amount to be proven at

trial and in excess of $75,000.00;

. Against Defendant for costs and reasonable attorney fees; and

. For such other and further relief to which she is entitled to receive at law and/or in equity

even though not demanded for in any of the pleadings.
Respectfully submitted on September , 2019.

P IC LEGAL TEAM, PC.

Z\
MATTHEW J. HOELEY |

Attorney for Plaintiff

-4.-
Case 1:19-cv-00138 Document1 Filed 09/24/19 Page 4 of 4

 
